DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-17 and 19 are allowed. The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments to the claims, filed 04/19/2021, overcome the objections and rejections under 35 USC § 112 previously presented in the Office Action dated 02/23/2021.

The closest prior art of record Wheeler et al. (US Patent Publication No. 2016/0229763 A1) disclose a granule defined by a shape and a size (e.g. granular) comprising:
a soluble fertilizer particle (e.g. base blend comprising muriate of potash, ammonium sulfate and monoammonium phosphate) [Paragraph 0050]; and
humic particles (e.g. humic powder) [Paragraph 0049] adhered to said soluble fertilizer particle (e.g. coated on the surface of the fertilizer granule) [Paragraphs 0033-0035], wherein the humic powder and fertilizer particle are joined without a binder or an antidusting agent via dry blending in a Ranco blender [Paragraph 0050]. Wheeler discloses an overcoating of an anti-dusting agent (e.g. seed oil) [Paragraph 0050].



The prior art references do not teach or render obvious all the cumulative limitations of independent claims 1 and 7 with particular attention to a granule “without an antidusting agent overcoating”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         April 21, 2021